DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshii, US 2006/0186224.
Regarding claim 1, Yoshii discloses a tractor cab operator platform, comprising: a composite floor (15) having a rear wall, a central portion under an operator seat (17), and a front floor area; a heating, ventilation and air conditioning unit (29, 30, 31) fully recessed in a chamber (18) in the central portion of the composite floor; a plurality of channels in the composite floor extending forwardly (54, 55) and rearwardly (22) from the chamber and providing an airflow path; and a removable seat pan over the chamber and covering a top surface of the heating, ventilation and air conditioning unit (Fig. 2).
Regarding claim 2, Yoshii discloses a fresh air inlet (21) in a roll over protection system and ducts (22) inside the roll over protection system to a filtered fresh air intake opening through the rear wall (Fig. 2).
Regarding claim 3, Yoshii discloses an air mixing chamber between the rear wall and an upholstery panel behind the operator seat (17) (Fig. 2).
Regarding claim 4, Yoshii discloses a floor panel (15) over the channels (54, 55) extending forwardly from the chamber (18).
Regarding claim 5, Yoshii discloses tractor cab operator platform, comprising: a one piece composite floor (15) with a heating, ventilation and air conditioning unit (29, 30, 31) fully recessed in a chamber (18) therein; and an airflow path in the composite floor from a plurality of fresh air intakes (21) behind the chamber, through the heating, ventilation and air conditioning unit in the chamber, to a plurality of air outlet tubes (54, 55) in front of the chamber (Fig. 2).
Regarding claim 6, Yoshii discloses a seat pan (bottom of 17) removably mounted to the one piece composite floor (15) over the heating, ventilation and air conditioning unit (29, 30, 31) in the chamber (18).
Regarding claim 7, Yoshii discloses the one piece composite floor (15) includes a rear wall extending upwardly (Fig. 2).
Regarding claim 8, Yoshii discloses an operator seat (17) mounted over the chamber (18).
Regarding claim 9, Yoshii discloses a tractor cab operator platform, comprising: a composite floor (15) holding a heating, ventilation and air conditioning unit (18), a plurality of blowers (30), and a plurality of air filters (21a, 25a); the composite floor having a plurality of airflow (22, 54, 55) passages between the plurality of air filters, the plurality of blowers and the heating, ventilation and air conditioning unit; and an operator seat (17)removably mounted over the heating, ventilation and air conditioning unit (Fig. 2).
Regarding claim 10, Yoshii discloses a seat pan (bottom of 17) over the heating, ventilation and air conditioning unit (18).
Regarding claim 11, Yoshii discloses the composite floor (15) includes a rear wall with a plurality of filtered air inlets (21, 25) therethrough (Fig. 2).
Regarding claim 12, Yoshii discloses the heating, ventilation and air conditioning unit (18) is fully recessed in a chamber in the composite floor (15) (Fig. 2).

Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose work vehicles with HVAC units and ducts arranged in the operator cab floor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612